United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                February 15, 2007

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-30233
                         Summary Calendar


                     SHANNON CHARLES FERGUSON,

                                                 Plaintiff-Appellant,

                              versus

      LOUISIANA DEPARTMENT OF PUBLIC SAFETY AND CORRECTIONS
     BOARD OF PAROLE; RICHARD STALDER; LOUISIANA DEPARTMENT
                     OF CORRECTIONS, Records,

                                             Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                      USDC No. 6:05-CV-1073
                       --------------------

Before JONES, Chief Judge, and KING and DAVIS, Circuit Judges.

PER CURIAM:*

     Shannon Charles Ferguson, Louisiana prisoner # 214807, appeals

the district court’s denial and dismissal with prejudice of his

42 U.S.C. § 1983 complaint, which it construed as a 28 U.S.C.

§ 2254 petition.     While Ferguson argues that the district court

erred in construing his civil rights complaint as a habeas petition

because he is not challenging his conviction or confinement, his

claim that his 1996 seven-year sentence, no matter how served, was

over in seven years is essentially an argument that he should

     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
receive credit towards his 1996 conviction for his time spent on

good time parole.          The specific characterization of Ferguson’s

claim   is    not     critical,     however,   because   Ferguson    has    not

demonstrated a constitutional violation.             See Thomas v. Torres,

717 F.2d 248, 248-49 (5th Cir. 1983).

      When a prisoner is released because of a reduction of his

sentence, “he shall be released as if released on parole.”            LA. REV.

STAT. 15:571.5(A)(1).             If a person’s parole is revoked for a

violation of the terms of parole, the person shall be recommitted

to the department of corrections “for the remainder of the original

full term.”         Id. at 15:571.5(C); see Howard v. Louisiana Bd. of

Probation and Parole, 589 So. 2d 534, 534-36 (La. App. 1991), writ

denied, 590 So. 2d 87 (La. 1991); see also Bancroft v. Louisiana

Dept. of Corrections, 635 So. 2d 738, 740 (La. App. 1994).                 There

is no federal constitutional right to the reduction of a sentence

of a parole violator for time spent on parole.             See Morrison v.

Johnson, 106 F.3d 127, 129 n.1 (5th Cir. 1997); Newby v. Johnson,

81 F.3d 567,    569   (5th    Cir.   1996).   Accordingly,     Ferguson’s

challenge to his sentence computation is without merit.

      Ferguson correctly argues that, because he never received a

copy of the magistrate judge’s report, the district court erred in

finding that he filed no objections to the magistrate judge’s

report. The error was, for the reasons noted above, harmless.               See

McGill v. Goff, 17 F.3d 729, 731 (5th Cir. 1994), overruled on

other grounds, Kansa Reins. Corp. v. Congressional Mortgage Co.,

                                          2
20 F.3d 1362, 1373-74 (5th Cir. 1994).   As Ferguson has failed to

show that the defendants violated his constitutional rights, the

district court’s judgment is AFFIRMED.




                                3